Drinker Biddle & Reath LLP One Logan Square Suite 2000 Philadelphia, PA 19103-6996 (215) 988-2700 (Phone) (215) 988-2757 (Facsimile) www.drinkerbiddle.com April 1, 2012 VIA EDGAR TRANSMISSION Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: FEG Equity Access Fund LLC (811-22685) Ladies and Gentlemen: Filed herewith electronically via EDGAR is the registration statement on Form N-2 (the “Registration Statement”) of FEG Equity Access Fund LLC (the “Registrant”).The Registration Statement is being filed pursuant to the Investment Company Act of 1940, as amended, and the applicable rules thereunder. Questions and comments may be directed to the undersigned at (215) 988-3328. Very truly yours, /s/ Andrew E. Seaberg Andrew E. Seaberg
